                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11     S.Z., et al.,                                         Case No. 18-cv-04829-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                               ORDER OF CONDITIONAL
                                  13              v.                                           DISMISSAL
                                  14     DUBLIN UNIFIED SCHOOL DISTRICT,
                                  15                     Defendant.

                                  16

                                  17       Given the parties’ settlement of their case, the court orders that the case be dismissed without

                                  18   prejudice. If any party certifies to the court within 90 days (with proof of service on opposing

                                  19   counsel) that the agreed consideration has not been delivered, then this order will stand vacated,

                                  20   and this case will be restored to the calendar to be set for trial. If no certification is filed, then after

                                  21   90 days, the dismissal will be with prejudice.

                                  22

                                  23       IT IS SO ORDERED.

                                  24       Dated: August 28, 2019

                                  25                                                       ______________________________________
                                                                                           LAUREL BEELER
                                  26                                                       United States Magistrate Judge
                                  27

                                  28

                                       ORDER – No. 18-cv-04829-LB
